DLD-214                                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 11-2171
                                        ___________

                              IN RE: BRYANT R. FILTER,
                                       Petitioner
                         ____________________________________

                         On a Petition for Writ of Mandamus from the
             United States District Court for the Western District of Pennsylvania
            (Related to D.C. Crim. Nos. 2:09-cr-00123-001 and 2:09-cr-00301-001)
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      June 16, 2011

             Before: BARRY, FISHER and VAN ANTWERPEN, Circuit Judges.

                                    (Filed: July 7, 2011 )
                                         _________

                                         OPINION
                                         _________

PER CURIAM

       Bryant Filter, a federal prisoner proceeding pro se, seeks to challenge his sentence

via a petition for a writ of mandamus. For the reasons that follow, we will deny the

petition.

                                              I.

       In February 2010, the District Court sentenced Filter to 135 months’ imprisonment

and five years of supervised release following his pleading guilty to multiple counts of
fraud in two cases. In both of those cases, there was a written plea agreement that

included a provision explicitly waiving his right to file a direct appeal1 or collaterally

attack his conviction or sentence. Despite this provision, Filter appealed from the District

Court’s judgment of sentence. The Government subsequently moved this Court to

enforce the appellate waiver and summarily affirm the District Court’s judgment. In June

2010, we granted the Government’s motion. See C.A. No. 10-1897.

       Shortly thereafter, Filter moved to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255. The Government then moved to dismiss the § 2255 motion

in light of the collateral waiver provision in the plea agreements. In October 2010, the

District Court concluded that Filter had knowingly and voluntarily waived his right to

collaterally attack his sentence, and that enforcing the collateral waiver would not work a

miscarriage of justice. Accordingly, the court denied Filter’s § 2255 motion, and we

subsequently declined to issue a certificate of appealability. See C.A. No. 10-4691.

       Filter now once again seeks to challenge his sentence, this time via a mandamus

petition.

                                              II.

       A writ of mandamus is a drastic remedy available only in extraordinary situations.

See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To obtain

mandamus relief, a petitioner must establish that “(1) no other adequate means exist to

       1
        Although there were a few narrow exceptions to the appellate waiver, none of
those exceptions was implicated in this case.


                                              2
attain the relief he desires, (2) the party’s right to issuance of the writ is clear and

indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v.

Perry, 130 S. Ct. 705, 710 (2010) (per curiam) (internal quotation marks and citation

omitted). Filter has not made this showing here. Mandamus is not a substitute for an

appeal, Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996), and Filter cannot use a

mandamus petition as a means of circumventing the appellate waiver provision in his

plea agreements – a provision that he agreed to knowingly and voluntarily. Accordingly,

we will deny the petition for a writ of mandamus.




                                                3